MEMORANDUM ***
1. As the Board of Immigration Appeals concluded, the immigration judge properly denied petitioner’s motion to terminate proceedings, as petitioner had actual notice of the immigration proceedings and conceded proper service of notice at his initial hearing.
2. Substantial evidence supports the Board’s conclusion that petitioner failed to show past persecution or a well-founded fear of future persecution as required to demonstrate eligibility for asylum. See Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995). Petitioner thus necessarily failed to meet the more stringent standard for showing that he was entitled to withholding of removal. See Farah v. Ash*384croft, 348 F.3d 1153, 1156 (9th Cir.2003). Additionally, substantial evidence supports the Board’s determination that petitioner did not demonstrate that it was more likely than not he would be tortured if he were to return to Jordan, as necessary for protection under the Convention Against Torture. See Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003).
DENIED.

 ■pjjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.